COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 BERNARDO L. GONZALEZ,                        §              No. 08-19-00004-CV

                      Appellant,              §                Appeal from the

 v.                                           §               346th District Court

 MOMENTUM DESIGN AND                          §            of El Paso County, Texas
 CONSTRUCTION, INC.,
                                              §             (TC# 2018DCV3826)
                       Appellee.
                                              §

                                         ORDER

        Pending before the Court is Appellee’s motion to dismiss the appeal for lack of

jurisdiction.   After reviewing Appellee’s motion and Appellant’s response, we agree with

Appellant that while Section 150.002(f) of the Civil Practice and Remedies Code authorizes an

interlocutory appeal from the order granting Appellee’s motion to dismiss, an interlocutory

appeal is neither mandatory nor the exclusive means of appeal. Consequently, Appellant did not

waive his right to appeal by waiting until the interlocutory order became final when the trial

court signed the severance order. Appellee’s motion to dismiss the appeal is DENIED.

        IT IS SO ORDERED this 24th day of January, 2019.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.